Citation Nr: 1022728	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 through 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) and Board remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.



REMAND

After reviewing the Veteran's claims file, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to assist.  VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Review of the Veteran's claims file reflects that there are 
additional treatment records pertinent to the Veteran's claim 
and identified by the record which have not been requested by 
the RO.  Specifically, in a February 2009 VA treatment 
record, the VA physician noted that the Veteran's bilateral 
hearing loss was decreased since "the previous evaluation on 
07/20/04."  Although there are VA treatment records spanning 
the period of June 2004 through April 2009, the claims file 
does not reflect a July 20, 2004 audiological evaluation.  
Accordingly, the RO should request all of the Veteran's VA 
treatment records pertaining to his bilateral hearing loss 
from July 2003 to the present which have not already been 
associated with the Veteran's claims file.  The RO must 
ensure that the July 20, 2004 audiological evaluation 
referred to in the February 2009 VA treatment record is also 
obtained and associated with the claims file.

VA's duty to assist also includes providing a new medical 
examination when a veteran asserts or provides evidence that 
a service-connected disability is worse than when originally 
rated and the available evidence is too old for an adequate 
evaluation of her current condition.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also 38 C.F.R. § 3.327(a) 
(2009) (noting that reexaminations are required if evidence 
indicates there has been a material change in a disability).  
A February 2009 VA treatment record reflects that the 
Veteran's hearing may have worsened since his last hearing 
evaluation.  The Veteran's most recent VA examination of 
record is from March 2007.  As the February 2009 VA treatment 
record indicates that the Veteran's hearing loss may have 
worsened and because the most recent VA examination of record 
is over 3 years old, the Board finds that a new VA 
examination to determine the current severity of the 
Veteran's bilateral hearing loss is warranted.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding 
that a new medical examination is required when a veteran 
asserts or provides evidence that a disability has worsened 
and the available evidence is too old for an adequate 
evaluation of the current condition).

In addition, the March 2007 VA examiner did not comment on 
the functional effects caused by the Veteran's hearing 
disability.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  Thus, the new VA 
examination must address the functional effects caused by the 
Veteran's bilateral hearing loss.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his bilateral hearing loss 
since July 2003.  The RO must then attempt 
to obtain copies of the related medical 
records that are not already in the claims 
file, to include all updated VA treatment 
records and the July 20, 2004 VA 
audiological evaluation referred to in the 
February 2009 VA treatment record.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records, the RO is unable 
to secure same, the RO must notify the 
Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  In addition, the Veteran must be 
afforded a VA audiological examination to 
determine the severity of his service-
connected bilateral hearing loss.  All 
indicated studies must be performed, to 
include audiometry and speech 
discrimination testing.  The examiner must 
comment on the functional effects caused 
by the Veteran's hearing disability.  The 
claims file must be made available to the 
examiner and reviewed in conjunction with 
the examination.  The report must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Once the above actions have been 
completed, and after any further 
development necessary as a result of the 
above actions is completed, the RO must 
readjudicate the Veteran's claim for an 
increased evaluation for bilateral hearing 
loss.  If the benefit on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the Veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

5.  THE VETERAN'S APPEAL HAS BEEN ADVANCED 
ON THE BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All 
claims remanded by the Board or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

